DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 6, 12, 13, 15 and 19 are objected to because of the following informalities:
Claim 1 recites “applying ultrasound to the subject of the step (a)”. The limitation should be amended to recite --applying ultrasound to the subject--.
In claim 3, in line 1, the limitation “wherein” should be deleted and replaced with --wherein the nanoparticle is the metal nanoparticle and--.
In claim 4, in line 1, the limitation “wherein” should be deleted and replaced with --wherein the nanoparticle is the metal nanoparticle and--.
In line 1 of claim 12, the limitation “wherein” should be deleted and replaced with --wherein the nanoparticle is the metal nanoparticle and--.
In line 1 of claim 13, the limitation “wherein” should be deleted and replaced with --wherein the nanoparticle is the metal nanoparticle and--.
Claims 6 and 15 should be amended to recite --where in the nanoparticle further comprises an antibody…--.
Claim 19 should be amended to recite --wherein the tumor comprises one of the following:--.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-12, and 14-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Bommel, et al., US 20070003482.

Regarding claim 1, Van Bommel teaches a method of enhancing the accuracy and/or sensitivity of ultrasound imaging in detecting a tumor in a subject (see paragraph 15 for the use metal nano-particles as ultrasound contrast agent), comprising:
(a) administering to the subject an effective amount of a nanoparticle (paragraph 25); and 
(b) applying ultrasound to the subject of the step (a) to produce an ultrasound image (see paragraph 25 for the ultrasound imaging examination) of the tumor and a neighboring normal tissue (paragraph 36 describes the targeting of tumors by the nano-particles), wherein the nanoparticle increases the contrast between the tumor and the normal tissue on the ultrasound image thereby enhancing the accuracy and/or sensitivity of ultrasound imaging in detecting the tumor (Paragraph 15 states that “upon obtaining a film with these nano-particles, a reflection enhancement is obtained” so since the nanoparticles are targeted to a particular tissue, that is tumors, according to paragraph 36, it means that the enhancement only occurs for the tumors).

Regarding claim 2, Van Bommel further teaches wherein the nanoparticle is a metal nanoparticle, a metal oxide nanoparticle, a silicon nanoparticle, or a silicon oxide nanoparticle (see paragraph 22 which indicates that the nanoparticle is a metal or metal oxide).

Regarding claim 3, Van Bommel further teaches wherein the metal nanoparticle is a silver (Ag) nanoparticle, a gold (Au) nanoparticle, a platinum (Pt) nanoparticle, a palladium (Pd) nanoparticle, a copper (Cu) nanoparticle, a cobalt (Co) nanoparticle, a chromium (Cr) nanoparticle, a nickel (Ni) nanoparticle, an iron (Fe) nanoparticle, a titanium (Ti) nanoparticle, an aluminum (Al) nanoparticle, a lead (Pb) nanoparticle, a rhodium (Rh) nanoparticle, a tantalum (Ta) nanoparticle, a ruthenium (Ru) nanoparticle, a tungsten (W) nanoparticle, a gadolinium (Gd) nanoparticle, or an alloy thereof (paragraph 22 states that “the metal particles comprise a metal which is a noble metal or a mixture of one or more noble metals, e.g. gold, silver, platinum, palladium, tungsten or tantalum, rhenium”).

Regarding claim 5, Van Bommel teaches wherein the diameter of the nanoparticle ranges from 1 nanometer to 999 nanometers (see paragraph 18 which states that the diameter of the nanoparticles is between 1 and 100nm).

Regarding claim 6, Van Bommel further teaches wherein the nanoparticle further comprising an antibody or a fragment thereof, an aptamer, a targeting peptide conjugated thereto (see paragraph 36 which includes that the nanoparticle is conjugated to an antibody).

Regarding claim 7, Van Bommel further teaches wherein the nanoparticle is administered in a solution, an emulsion, or a gel (see paragraph 40 for the enteral or parenteral administration of a solution of the nanoparticle).

Regarding claim 10, Van Bommel teaches a method of treating a tumor in a subject (paragraph 37 discloses a “combined diagnostic and therapeutic use”), comprising,
(a) administering to the subject an effective amount of a nanoparticle (paragraph 40 states that “Particles of this invention are optionally formulated into diagnostic compositions for enteral or parenteral administration”, included for the diagnostic component of the combined diagnostic and therapeutic use); 
(b) applying ultrasound to the subject of the step (a) to produce an ultrasound image of the tumor, in which the location of the tumor is revealed by the ultrasound image (paragraph 39 states that “The contrast agents can be used for all applications of sound waves in therapy and diagnosis, e.g. Doppler shift, or B-mode sonography” meaning for the diagnostic component of the combined diagnostic and therapeutic use, ultrasound is applied to a target tumor for visualization (paragraph 36)) and 
(c) administering to the subject a therapeutically effective amount of a radiation or an anti-tumor agent based on the location of the tumor revealed by the ultrasound image in the step (b) (Paragraph 37 states that the nanoparticles are used in combined diagnostic and therapeutic use, and paragraph 37 further discloses an enhanced delivery of macromolecular therapeutic agent into cancel cells with minimal thermal and mechanical damage to normal tissue, by use of the nanoparticles).

Regarding claim 11, Von Bommel further teaches wherein the nanoparticle is a metal nanoparticle, a metal oxide nanoparticle, a silicon nanoparticle, or a silicon oxide nanoparticle (see paragraph 22 which indicates that the nanoparticle is a metal or metal oxide).

Regarding claim 12, wherein the metal nanoparticle is a silver (Ag) nanoparticle, a gold (Au) nanoparticle, a platinum (Pt) nanoparticle, a palladium (Pd) nanoparticle, a copper (Cu) nanoparticle, a cobalt (Co) nanoparticle, a chromium (Cr) nanoparticle, a nickel (Ni) nanoparticle, an iron (Fe) nanoparticle, a titanium (Ti) nanoparticle, an aluminum (Al) nanoparticle, a lead (Pb) nanoparticle, a rhodium (Rh) nanoparticle, a tantalum (Ta) nanoparticle, a ruthenium (Ru) nanoparticle, a tungsten (W) nanoparticle, a gadolinium (Gd) nanoparticle, or an alloy thereof (paragraph 22 states that “the metal particles comprise a metal which is a noble metal or a mixture of one or more noble metals, e.g. gold, silver, platinum, palladium, tungsten or tantalum, rhenium”).

Regarding claim 14, Von Bommel further teaches wherein the diameter of the nanoparticle ranges from 1 nanometer to 999 nanometers (see paragraph 18 which states that the diameter of the nanoparticles is between 1 and 100nm).

Regarding claim 15, Von Bommel further teaches wherein the nanoparticle further comprising an antibody or a fragment thereof, an aptamer, a targeting peptide conjugated thereto (see paragraph 36 which includes that the nanoparticle is conjugated to an antibody).

Regarding claim 16, Von Bommel further teaches wherein the nanoparticle is administered in a solution, an emulsion, or a gel (see paragraph 40 for the enteral or parenteral administration of a solution of the nanoparticle).

Regarding claim 19, Van Bommel further teaches wherein the tumor is selected from the group consisting of melanoma, tongue carcinoma, colorectal carcinoma, esophageal carcinoma, gastric carcinoma, lung cancer, bladder cancer, breast cancer, pancreatic cancer, renal cancer, hepatocellular carcinoma, ovarian cancer, prostate cancer, and head and neck squamous cell carcinoma (paragraph 47 states that liver tumors, or hepatocellular carcinoma, are visualized).

Regarding claim 20, Von Bommel further teaches teach wherein the anti-tumor agent is a chemotherapeutic agent, an anti-proliferative agent, an anti-angiogenic agent, an immunomodulatory agent, or an anti-hormone agent. (see paragraph 21 for the drug therapeutic delivery which is chemotherapeutic) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel in view of Vecchione, et al., "Oil/Water Nano-emulsion Loaded with Cobalt Ferrite Oxide nanocubes for Photo-Acoustic and Magnetic Resonance Dual Imaging in Cancer: in vitro and Preclinical Studies" Nanomedicine: Nanotechnology, Biology, and Medicine 13(2017) pp. 275-286.

Regarding claim 4, Van Bommel teaches all the limitations of claim 2.
Van Bommel fails to teach wherein the metal oxide nanoparticle is a cobalt ferrite (CoFe2O4) nanoparticle.
However, Vecchione teaches an oil/water nano-emulsion loaded with cobalt ferrite oxide nanocubes for photo-acoustic and magnetic resonance dual imaging in cancer (see abstract). On page 278, right col., lines 11-22 indicates that the phantom is a suitable ultrasound and photo-acoustic phantom, meaning that while photo-acoustic images were acquired, the use of the cobalt ferrite oxide loaded emulsion for ultrasound specific imaging is within the confines of the disclosure. The same passage also indicated that the apparatus VEVO-2100 LAZR (VisualSonics – Fujifilm System) photo-acoustic system which is an integrated ultrasound photoacoustic system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Van Bommel to use an oil/water emulsion of cobalt ferrite oxide nanocubes as nanoparticles for ultraound imaging, as this would mean a higher accumulation of the nanocubes in the tumor of interest, hence, enhancing the image quality (pate 276, right col. lines 8-19).


Regarding claim 13, Van Bommel teaches all the limitations of claim 11.
Van Bommel fails to teach wherein the metal oxide nanoparticle is a cobalt ferrite oxide nanoparticle..
However, Vecchione teaches an oil/water nano-emulsion loaded with cobalt ferrite oxide nanocubes for photo-acoustic and magnetic resonance dual imaging in cancer (see abstract). On page 278, right col., lines 11-22 indicates that the phantom is a suitable ultrasound and photo-acoustic phantom, meaning that while photo-acoustic images were acquired, the use of the cobalt ferrite oxide loaded emulsion for ultrasound specific imaging is within the confines of the disclosure. The same passage also indicated that the apparatus VEVO-2100 LAZR (VisualSonics – Fujifilm System) photo-acoustic system which is an integrated ultrasound photoacoustic system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Van Bommel to use an oil/water emulsion of cobalt ferrite oxide nanocubes as nanoparticles for ultraound imaging, as this would mean a higher accumulation of the nanocubes in the tumor of interest, hence, enhancing the image quality (pate 276, right col. lines 8-19).

Claims 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel in view of Kosheleva, et al., US 20140335156.

Regarding claim 8, Van Bommel teaches all the limitations of claim 7.
Van Bommel does not teach wherein the nanoparticle is administered in the solution, and the nanoparticle is present in the solution at a concentration of 1 mg/mil to 100 mg/mil.
However, Kosheleva teaches wherein the nanoparticle is administered in the solution, and the nanoparticle is present in the solution at a concentration of 1 mg/mil to 100 mg/mil (paragraph 25 states that “the gold nanoparticles are administered at a concentration of injected gold of 50 mg Au/cm3, or 75 mg Au/cm3, or 100 mg Au/cm3, or 150 mg Au/cm3, or 200 mg Au/cm3, or 250 mg Au/cm3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Van Bommel to administer the nanoparticle in solution, the nanoparticle being present in the solution at a concentration of 1 mg/mil to 100 mg/mil, as taught by Kosheleva, that way there is reduce the level of toxicity exposure to the patient during the diagnostic and treatment procedure (see paragraphs 5-9) with a reasonable expectation of success since Van Bommel also strives to achieve the same goal of reducing the level of toxic exposure to the patient during the procedure (see paragraph 29).

Regarding claim 9, Van Bommel in view of Kosheleva teaches all the limitations of claim 8 above.
Van Bommel does not teach wherein the solution is administered to the subject in a volume of 0.01ml/Kg to 50 ml/Kg body weight of the subject.
However, Kosheleva further teaches wherein the solution is administered to the subject in a volume of 0.01ml/Kg to 50 ml/Kg body weight of the subject (paragraph 26 states that “the nanoparticles are administered at a volume injected of 0.001 ml/g of subject weight, or 0.002 ml/g of subject weight, or 0.003 ml/g of subject weight, or 0.005 ml/g of subject weight, or 0.008 ml/g of subject weight, or 0.01 ml/g of subject weight, or 0.02 ml/g of subject weight, or 0.03 ml/g of subject weight, or 0.04 ml/g of subject weight, or 0.05 ml/g of subject weight”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Van Bommel to such that the solution is administered to the subject in a volume of 0.01ml/Kg to 50 ml/Kg body weight of the subject, as taught by Kosheleva, that way there is reduce the level of toxicity exposure to the patient during the diagnostic and treatment procedure (see paragraphs 5-9) with a reasonable expectation of success since Van Bommel also strives to achieve the same goal of reducing the level of toxic exposure to the patient during the procedure (see paragraph 29).

Regarding claim 17, Van Bommel teaches all the limitations of claim 16.
Van Bommel does not teach wherein the nanoparticle is administered in the solution, and the nanoparticle is present in the solution at a concentration of 1 mg/mil to 100 mg/mil.
However, Kosheleva teaches wherein the nanoparticle is administered in the solution, and the nanoparticle is present in the solution at a concentration of 1 mg/mil to 100 mg/mil (paragraph 25 states that “the gold nanoparticles are administered at a concentration of injected gold of 50 mg Au/cm3, or 75 mg Au/cm3, or 100 mg Au/cm3, or 150 mg Au/cm3, or 200 mg Au/cm3, or 250 mg Au/cm3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Van Bommel to administer the nanoparticle in solution, the nanoparticle being present in the solution at a concentration of 1 mg/mil to 100 mg/mil, as taught by Kosheleva, that way there is reduce the level of toxicity exposure to the patient during the diagnostic and treatment procedure (see paragraphs 5-9) with a reasonable expectation of success since Van Bommel also strives to achieve the same goal of reducing the level of toxic exposure to the patient during the procedure (see paragraph 29).

Regarding claim 18, Van Bommel in view of Kosheleva teaches all the limitations of claim 17 above.
Van Bommel does not teach wherein the solution is administered to the subject in a volume of 0.01ml/Kg to 50 ml/Kg body weight of the subject.
However, Kosheleva further teaches wherein the solution is administered to the subject in a volume of 0.01ml/Kg to 50 ml/Kg body weight of the subject (paragraph 26 states that “the nanoparticles are administered at a volume injected of 0.001 ml/g of subject weight, or 0.002 ml/g of subject weight, or 0.003 ml/g of subject weight, or 0.005 ml/g of subject weight, or 0.008 ml/g of subject weight, or 0.01 ml/g of subject weight, or 0.02 ml/g of subject weight, or 0.03 ml/g of subject weight, or 0.04 ml/g of subject weight, or 0.05 ml/g of subject weight”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Van Bommel to such that the solution is administered to the subject in a volume of 0.01ml/Kg to 50 ml/Kg body weight of the subject, as taught by Kosheleva, that way there is reduce the level of toxicity exposure to the patient during the diagnostic and treatment procedure (see paragraphs 5-9) with a reasonable expectation of success since Van Bommel also strives to achieve the same goal of reducing the level of toxic exposure to the patient during the procedure (see paragraph 29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793